                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

STEVE SAMUEL GEE, JR.,                    §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §         No. 3:18-CV-0833-D
                                          §
STATE OF TEXAS, ET AL.,                   §
                                          §
             Defendants.                  §

                                      ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      Accordingly, the court awards Stacey D. Gee the sum of $5,002.60 in costs and

actual expenses, including reasonable attorney’s fees, under 28 U.S.C. § 1447(c),

payable within 30 days of the date of this order.

      SO ORDERED.

      October 3, 2018.



                                       _________________________________
                                       SIDNEY A. FITZWATER
                                       SENIOR JUDGE
